UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                             FILED
                                                                                        JUN 30 2020
                                                                                  Clerk, U.S. District & Bankruptcy
STEPHEN CAMERON ZYSZKIEWICZ,                    )                                 Court for the District of Columbia
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       Civil Action No. 20-1599 (UNA)
                                                )
                                                )
WILLIAM PELHAM BARR et al.,                     )
                                                )
                Respondents.                    )


                                   MEMORANDUM OPINION

        Petitioner, appearing pro se, has filed a Petition for Declaratory Judgment, Writ of

Mandamus, and Review, and an application to proceed in forma pauperis. The Court will grant

the application and dismiss this action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring

dismissal of a case upon a determination that the complaint fails to state a claim upon which

relief may be granted).

        A writ of mandamus is available to compel an “officer or employee of the United States

or any agency thereof to perform a duty owed to plaintiff.” 28 U.S.C. § 1361. Mandamus

actions are reserved for “extraordinary situations.” In re Cheney, 406 F.3d 723, 729 (D.C. Cir.

2005) (internal quotation marks omitted). Mandamus relief is warranted where “(1) the plaintiff

has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other

adequate remedy available to the plaintiff.” Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir.

2002) (citations and internal quotation marks omitted). The “word ‘duty’ in § 1361 must be

narrowly defined, and [the] legal grounds supporting the government’s duty to [petitioner] must

‘be clear and compelling.’ ” In re Cheney, 406 F.3d at 729 (citations omitted). The petitioner



                                                    1
bears the burden of showing that his right to the writ is “clear and indisputable.” Id. Even if the

requirements for mandamus are present, “the issuing court, in the exercise of its discretion, must

be satisfied that the writ is appropriate under the circumstances.” In re Hawsawi, 955 F.3d 152,

156 (D.C. Cir. 2020) (internal quotation marks and citation omitted).

          Petitioner is a former California prisoner who is subject to terms of probation in Fresno

County, California. See Pet., ECF No. 1 at 11-12. 1 As a result, his use of “doctor-recommended

medical marijuana . . . could result in further incarceration.” Id. at 12. Petitioner seeks an order

to compel the Drug Enforcement Administration (DEA) to comply with 21 U.S.C. §§ 811, 812

by rescheduling or removing “marijuana from the list of controlled substances due to its safe and

effective medical usage.” Pet. at 35. Petitioner purports to seek relief on behalf of “similarly

situated” users of marijuana. Id. at 14. As a pro se litigant, however, petitioner cannot prosecute

the claims of other individuals or the marijuana industry, nor can he act as a class representative.

See 28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their

own cases personally or by counsel[.]”); U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274
F. Supp. 2d 10, 16 (D.D.C. 2003), aff'd sub nom. Rockefeller ex rel. U.S. v. Washington TRU

Solutions LLC, No. 03–7120, 2004 WL 180264 (D.C. Cir. Jan. 21, 2004) (“[A] class member

cannot represent the class without counsel, because a class action suit affects the rights of the

other members of the class.”) (citation omitted)).

          Petitioner has shown neither a clear right to relief nor a clear duty for the government to

act. See, e.g., United States v. Wables, 731 F.2d 440, 450 (7th Cir. 1984) (holding that “the

proper statutory classification of marijuana is an issue that is reserved to the judgment of

Congress and to the discretion of the Attorney General”). In addition, petitioner has an adequate



1
    All page citations are those automatically assigned by the Electronic Case Filing system.

                                                           2
remedy under the Controlled Substances Act (CSA), which he claims to have pursued to final

action, Pet. at 7-8, that is reviewable by the D.C. Circuit or another appropriate circuit court. See

John Doe, Inc. v. Drug Enforcement Admin., 484 F.3d 561, 568 (D.C. Cir. 2007) (“21 U.S.C. §

877 vests exclusive jurisdiction in the courts of appeals over ‘[a]ll final determinations, findings

and conclusion’ of the DEA applying the CSA.’”). Consequently, no basis exists for granting

mandamus or declaratory relief. See Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011) (“It is a

‘well-established rule that the Declaratory Judgment Act is not an independent source of federal

jurisdiction. Rather, the availability of [declaratory] relief presupposes the existence of a

judicially remediable right.”) (internal quotation marks and citations omitted, brackets in

original)). Accordingly, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.



                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 30, 2020




                                                  3